Citation Nr: 0620683	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Whether the recoupment of service disability severance pay by 
withholding VA compensation benefits was proper.




ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from November 1993 
to August 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, 
implementing recoupment of U.S. Coast Guard disability 
severance pay in the amount of $22,166.40. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO by an August 2003 letter notified the veteran of the 
pending intent to implement recoupment from disability 
payments, of U.S. Coast Guard disability severance pay in the 
amount of $22,166.40.  The recoupment was implemented in 
November 2003.  Thus, the veteran was given pre-
implementation notice of that VA action.  

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  This 
body of laws is known as the "VCAA", or Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

While the recoupment implementation did not originate from 
any claim by the veteran, the veteran did implicate a claim 
for a reduced rate of recoupment when he submitted a 
disagreement with the recoupment.  While it is not completely 
clear that the VCAA applies, in order to ensure full notice, 
upon remand, a VCAA type letter should be afforded the 
veteran, and following remand development the recoupment 
issue should be addressed de novo.

The veteran in this case acknowledges that the law (discussed 
below) dictates that service disability severance pay must be 
recouped from VA disability payments.  However, the veteran 
asked that the amount recouped each month be only half of his 
VA disability benefits payment, rather than the whole 
payment, so as to afford him money to support himself.  

The Board notes that recoupment of the veteran's military 
disability severance pay from his VA disability compensation 
is required by statute under 10 U.S.C.A. § 1174(h)(2), which 
states that a member who has received separation pay under 
this section, or severance pay or readjustment pay under any 
other provision of law, based on service in the armed forces 
shall not be deprived, by reason of his receipt of such 
separation pay, severance pay, or readjustment pay, of any 
disability compensation to which he is entitled under the law 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and readjustment pay 
received.  10 U.S.C.A. § 1174(h)(2) (West 2002).  

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i) (2005). The language of this regulation 
mirrors the statute and states that "[a] veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of the separation pay subject to 
recoupment of the total amount received as separation pay."

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces." See also VAOGCPREC 12-96.  The Board is bound not 
only by the law prescribed by Congress, but also by the 
precedent opinions of VA's Office of General Counsel. 38 
U.S.C.A. § 7104(c) (West 2002).

However, 10 U.S.C.A. § 1174(h)(2) is qualified by 10 U.S.C.A. 
§  1212(c), which informs as follows in cases where 
disability severance pay is issued:

Prior to the initial determination of the degree 
of disability[,] recoupment will be at the full 
monthly compensation rate payable for the 
disability or disabilities for which severance 
pay was granted.  Following initial determination 
of the degree of disability[,] recoupment shall 
not be at a monthly rate in excess of the monthly 
compensation payable for that degree of 
disability.  

10 U.S.C.A. §  1212(c) (West 2002).  

Effective from August 1998, the RO granted the veteran 
service-connected disability benefits for a low back disorder 
with a 60 percent disability rating assigned, for a 
depressive disorder with a 30 percent rating assigned, for 
genital herpes with a 10 percent rating assigned, and for 
diverticulosis with a 10 percent disability rating assigned.  
VA disability payments may be withheld until all the 
veteran's $22,166.40 of disability severance pay is recouped, 
but the monthly recoupment appears limited to the portion of 
the veteran's VA disability payment attributable to those 
disabilities for which the Service Department granted 
disability severance, and is further limited to the percent 
of disability for each such disability for which disability 
severance was paid.  10 U.S.C.A. §  1212(c).

A June 1998 letter from the United States Coast Guard, in 
which the veteran served, informs that the veteran was to be 
retired based on unfitness due to a 40 percent permanent 
physical disability.  The letter does not, however, provide 
the disabilities to which that 40 percent is attributed.  
Some associated records suggest that the back disorder was 
the one principally considered.


Thus, two questions are presented:  

1)  What disabilities contributed to the 40-
percent overall disability finding for which the 
disability severance pay was made?

2)  What was the degree of disability that was 
determined by the service department for each of 
those disabilities for which the severance 
disability payment was made?

A service medical board findings document, USCG, CG-4920, 
informs that diagnoses on which the veteran's disability was 
based included chronic low back pain, left L-4 laminectomy, 
failed back syndrome, and/or iatrogenic leucopenia.  The 
percentages of the 40 percent attributed to each of these 
disabilities is not specified, but the findings document does 
refer the reader to "CPEB" in reference to the reason for 
unfitness.  However, there is no CPEB document contained 
within the claims folder.  There is a service Initial Medical 
Board report dated in February 1997, which notes findings of 
both a low back disorder and depression, but a finding of 
percentages of disability of each of these is not provided.  

Accordingly, remand is in order to obtain the veteran's 
service personnel records, and to inquire with the veteran's 
service department, for answers to the two above-noted 
questions which must be resolved for this case.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
satisfy all VCAA type notice obligations 
in accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006);  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  

2.  The RO should obtain the veteran's 
service personnel records, together with 
any additional service medical board 
reports or other records or reports 
pertaining to the military's finding of 
unfitness for duty due to disability, 
associated medical board evaluations, and 
separation action to include the 
calculation and finding of severance pay 
and issuance of severance pay.  All 
records received should be associated with 
the claims folder.  If such records cannot 
or are not located, the attempts made to 
obtain the records should be documented in 
the claims file.

3.  If it cannot be determined from the 
personnel records or other files obtained, 
then the RO should contact the U.S. Coast 
Guard and any other appropriate service 
department, and obtain answers to the 
following questions: 

1)  What disabilities contributed to 
the 40-percent overall disability 
finding for which the $22,166.40 
disability severance payment was 
made?

2)  What was the degree of disability 
that was determined by the service 
department for each of those 
disabilities for which the severance 
disability payment was made?

All responses or records received should 
be associated with the claims folders.  

4.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate de novo the remanded claim.  
If the determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant has 
been provided complete notice of what VA 
will do and what the claimant must do, 
pursuant to  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



